Citation Nr: 0735873	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pulmonary embolus. 

2.  Entitlement to service connection for residuals of a deep 
vein thrombosis of the left leg.  

3.  Entitlement to an initial compensable disability 
evaluation for residuals of a myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that denied service connection for a pulmonary embolus 
and a left leg condition and granted service connection for 
residuals of a myocardial infarction  and assigned a 
noncompensable disability rating, effective from June 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran claims that his myocardial infarction warrants a 
higher rating as he is still suffering with a blocked artery.  
He also claims that his pulmonary embolus condition is a 
chronic condition.  He also claims that he is experiencing 
permanent chronic residuals from a deep vein thrombosis of 
his right leg and that the opposite leg was experiencing 
residuals of the deep vein thrombosis.  

The veteran filed a claim for compensation for multiple 
conditions in January 2003 prior to discharge from service.  
In a rating decision in January 2003, it appears that the RO 
granted entitlement to service connection for antithrombin 
111 deficiency with hypercoagulable state and assigned a 10 
percent rating.  The RO noted that the other claimed 
conditions were acute and transitory or needed a VA 
examination.  However, that the grant of service connection 
for antithrombin 111 has not been included in subsequent 
rating sheets.  

Service medical records show that he suffered a deep vein 
thrombosis of the left leg in 1984, a pulmonary embolus in 
1985, and a myocardial infarction in 1988.  An evaluation at 
the time of the myocardial infarction resulted in a finding 
that he had a hypercoagulable state secondary to Antithrombin 
111 deficiency which was responsible for his deep vein 
thrombosis, pulmonary embolus, and myocardial infarction.  He 
was advised to continue taking anti-coagulation medication 
for life.  

The veteran has claimed that there has been confusion about 
which leg had deep vein thrombosis in service.  He currently 
claims that it was in his right leg.  However, clinical 
records at the time of the deep vein thrombosis in service 
clearly show that it occurred in his left leg.  There are 
some subsequent service medical records noting that a deep 
vein thrombosis occurred in his right leg but these 
statements are primarily included in the history as provided 
by the veteran or in a statement of the medical person who 
relied on the veteran's statement and not on a review of the 
service medical records.  

It seems clear that the veteran has a hematological disorder 
that first manifested in service.  The competent medical 
evidence shows that he suffered a deep vein thrombosis of the 
left leg, a pulmonary embolus, and a myocardial infarction in 
service due to the hematological disorder, antithrombin 111 
deficiency.  The veteran is seeking entitlement to service 
connection for residuals of a deep vein thrombosis of the 
left leg and a pulmonary embolus.  The question is whether he 
has any current residuals of the deep vein thrombosis of the 
left leg and a pulmonary embolus that occurred in service due 
to his service-connected antithrombin 111 deficiency.  In 
addition, the veteran is currently service-connected for 
residuals of a myocardial infarction; however, a 
noncompensable evaluation has been assigned.  Thus, the 
question also remains whether he has any current residuals of 
the myocardial infarction that occurred in service due to his 
service-connected antithrombin 111 deficiency that warrant a 
compensable evaluation.  

With regard to the disabilities on appeal, the RO scheduled 
the veteran for a VA examination in January 2006; however, he 
did not report.  He wrote in May 2006 that he had been 
working overseas since October 2003 and was still there.  He 
claimed that the scheduling for a medical examination was not 
received or forwarded by him.  He asked to please wait and 
reschedule him for a VA examination after he returned to the 
States.  He would contact VA on his return and request a new 
appointment for a medical examination.  The Board finds that 
good cause was shown for his not reporting to the scheduled 
appointment in January 2006.  As additional medical 
information is needed prior to adjudication of this claim, 
the veteran should be scheduled for an examination and a 
medical opinion requested.  38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
cardiology examination.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should provide an opinion as to the 
current severity of any cardiac 
conditionadn provide a METS rating.

2.  Schedule the veteran for a VA 
pulmonary examination.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should provide an opinion as to whether 
there are ay current residuals of a 
pulmonary embolus that occurred in service 
in 1985 due to the hematologic disorder, 
antithrombin 111 deficiency.  

3.  Schedule the veteran for a VA vascular 
examination.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should provide an opinion as to whether 
there are current residuals of deep vein 
thrombosis of the left leg that occurred 
in service in 1984 due to the hematologic 
disorder, antithrombin 111 deficiency.

4.  Then, readjudicate the appellant's 
claims for service connection for 
residuals of a pulmonary embolus and 
residuals of deep vein thrombosis of the 
left leg, to include as secondary to 
service-connected antithrombin 111 
deficiency; and for a compensable rating 
for myocardial infarction.  If the action 
remains adverse to the appellant, issue a 
supplemental statement of the case and 
allowed the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

